Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The amendment filed 08/16/2022 has been entered. Claims 1-3 and 6-20 are currently pending in this application.
Applicant’s arguments, see Page 8, filed 08/16/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and they are persuasive.  The rejections of claims 1-3 and 6-13 have been withdrawn. Applicant’s arguments, see Pages 9-10, filed 08/16/2022, with respect to the rejection(s) of claim(s) 14 have been fully considered but they are not persuasive. Applicant states "… Even though Kim passingly mentions the anti-glare layer and the anti-fingerprint layer, the anti-glare layer and the anti-fingerprint layer in Kim are formed in a same shape above one display panel… Therefore, none of the applied references teaches or suggests at least the feature of "an anti-glare layer arranged beneath the anti-fingerprint layer, the anti-glare layer positioned at an area corresponding to the first printed layer, and an anti-reflection layer including a first part interposed between the anti-fingerprint layer and the anti-glare layer and a second part interposed between the anti-fingerprint layer and the cover window" as recited in claim 14”. Examiner respectfully disagrees. First, the language of the claims is treated as the “metes and bounds” of the subject matter for which protection is being sought. There is no claim limitation in the claim 14 requiring that “the anti-glare layer and the anti-fingerprint layer are formed in a different shape above a display panel”.  Second, with broadest reasonable interpretation, as stated in the rejection of claim 14 below, Kim teaches that (Fig. 2, Pages 3-5 of English translation of WO2017/164485A1) a second printed layer (140 in Fig. 2, Pages 3-5) comprises: an anti-fingerprint layer (the AF layer 143 in Fig. 2) arranged as an uppermost layer (Fig. 2); and an anti-glare layer (the AG layer 141 in Fig. 2) arranged beneath (Fig. 2) the anti-fingerprint layer (the AF layer 143 in Fig. 2), the anti-glare layer (the AG layer 141 in Fig. 2) positioned at an area (Fig. 2) corresponding to a first printed layer (110 in Fig. 2), and an anti-reflection layer (the AR layer 142 in Fig. 2) including a first part (Fig. 2, the edge portion of 142 between 141 and 143 in Fig. 2) interposed between the anti-fingerprint layer (the AF layer 143 in Fig. 2) and the anti-glare layer  (the AG layer 141 in Fig. 2) and a second part (Fig. 2, the middle portion of 142 between 143 and 130 in Fig. 2) interposed between the anti- fingerprint layer (the AF layer 143 in Fig. 2) and the cover window (130, or 130 and 120 in Fig. 2). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Yamada such that in the system of Yamada in view of Chen, such that in the system of Yamada in view of Chen, the second printed layer comprises: an anti-fingerprint layer arranged as an uppermost layer, an anti-glare layer arranged beneath the anti-fingerprint layer, the anti-glare layer positioned at an area corresponding to the first printed layer, and the anti-reflection layer including a first part interposed between the anti- fingerprint layer and the anti-glare layer and a second part interposed between the anti- fingerprint layer and the cover window. The motivation is to provide an optical coating layer disposed on the display cover layer for blocking light refraction, for preventing reflection of light, and for fingerprint prevention (Kim, Page 2, in the section of Tech-solution).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2009/0015901) in view of Chen (US 2019/0339570) and Kim (WO2017/164485A1).
Regarding claim 14, Yamada teaches a display apparatus (Fig. 1-22, [0042-0098]) comprising: 
a cover window (62 in Fig. 6-9, [0052], Fig. 16-18); 
at least one first display panel (DA in Fig. 6-9, [0061, 0069], Fig. 16-18) arranged on a rear surface of the cover window (the bottom surface of 62 in Fig. 6-9); and 
a second display panel (DB in Fig. 6-9, [0061, 0069], Fig. 16-18) spaced apart from the at least one first display panel (DA in Fig. 6-9, [0061]); 
a first printed layer (the black layer corresponding to 40 in Fig. 1-16, [0049], see examiner notes) arranged on the rear surface of the cover window (the bottom surface of 62 in Fig. 1-16, [0052]) around the at least one first display panel (DA in Fig. 6-9, [0061]) and the second display panel (DB in Fig. 6-9, [0061]); and 
a second printed layer (70A, 70B, 70C and/or 80 in Fig. 10-11 and 13-14, [0069, 0070-0073, 0076-0082], see examiner notes) arranged on an upper surface of the cover window (the upper surface of 62 in Fig. Fig. 6-9), 
wherein the second printed layer (70A, 70B, 70C and/or 80 in Fig. 10-11 and 13-14, [0069, 0070-0073, 0076-0082]) comprises: an anti-reflection layer (70A, 70B, or 70C in Fig. 10-11, [0070]).
Yamada does not teach that the second display panel is implemented in a driving manner different from a driving manner of the at least one first display panel; the second printed layer comprises: an anti-fingerprint layer arranged as an uppermost layer, an anti-glare layer arranged beneath the anti-fingerprint layer, the anti-glare layer positioned at an area corresponding to the first printed layer, and the anti-reflection layer including a first part interposed between the anti- fingerprint layer and the anti-glare layer and a second part interposed between the anti- fingerprint layer and the cover window.
Chen teaches that (Fig. 1 and 3, [0036-0049, 0056]) a second display panel (106 in Fig. 1 and 3, [0037, 0056]) is implemented in a driving manner different from (Fig. 1 and 3, [0037, 0056]) a driving manner of at least one first display panel (104 in Fig. 1 and 3, [0037, 0056]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Yamada such that in the system of Yamada, the second display panel is implemented in a driving manner different from a driving manner of the at least one first display panel. The motivation is to provide a hybrid display device combining different types of light-emitting structures and possessing multiple characteristics, advantages, or functions because they have different types of light-emitting structures (Chen, [0001, 0003]).
Kim teaches that (Fig. 2, Pages 3-5 of English translation of WO2017/164485A1) a second printed layer (140 in Fig. 2, Pages 3-5) comprises: an anti-fingerprint layer (the AF layer 143 in Fig. 2) arranged as an uppermost layer (Fig. 2); and an anti-glare layer (the AG layer 141 in Fig. 2) arranged beneath (Fig. 2) the anti-fingerprint layer (the AF layer 143 in Fig. 2), the anti-glare layer (the AG layer 141 in Fig. 2) positioned at an area (Fig. 2) corresponding to a first printed layer (110 in Fig. 2), and an anti-reflection layer (the AR layer 142 in Fig. 2) including a first part (Fig. 2, one portion of 142 between 141 and 143 in Fig. 2) interposed between the anti-fingerprint layer (the AF layer 143 in Fig. 2) and the anti-glare layer  (the AG layer 141 in Fig. 2) and a second part (Fig. 2, another portion of 142 between 143 and 130 in Fig. 2) interposed between the anti- fingerprint layer (the AF layer 143 in Fig. 2) and the cover window (130, or 130 and 120 in Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kim for the system of Yamada such that in the system of Yamada in view of Chen, such that in the system of Yamada in view of Chen, the second printed layer comprises: an anti-fingerprint layer arranged as an uppermost layer, an anti-glare layer arranged beneath the anti-fingerprint layer, the anti-glare layer positioned at an area corresponding to the first printed layer, and the anti-reflection layer including a first part interposed between the anti- fingerprint layer and the anti-glare layer and a second part interposed between the anti- fingerprint layer and the cover window. The motivation is to provide an optical coating layer disposed on the display cover layer for blocking light refraction, for preventing reflection of light, and for fingerprint prevention (Kim, Page 2, in the section of Tech-solution).

Regarding claim 15, Yamada teaches that a reflected luminance of the first printed layer (Fig. 4, [0067-0069, 0053-0058], the light-reflecting characteristic of the frame area A2 of the exterior 40 substantially matches that of the display area A1 of each display D) or the second printed layer ([0080], the light-reflecting characteristic of the characteristic control layer 80 to match that of the display area A1 of the display D with high accuracy) or a color of the first printed layer (the color of the black layer corresponding to 40 in Fig. 1-16, [0049]) or the second printed layer (the black color of 80 in Fig. 13-14, [0076]) on color coordinates is formed within a set range (Fig. 4, [0067-0068, 0053-0058, 0076, 0080]) so as to correspond (Fig. 4, [0067-0068, 0053-0058, 0076, 0080]) to an average of reflected luminances of the at least one first display panel and the second display panel ([0067-0068, 0055-0058]) or an average of colors of the at least one first display panel and the second display panel on the color coordinates ([0057, 0046, 0067-0069, 0080]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Chen and Kim as applied to claim 14 above, and further in view of Lee (KR 2017/0133773A).
Regarding claim 18, Yamada does not teach the following elements. 
Lee teaches the following elements (Fig. 1, pages 2-3 and 6 of English Translation of  KR 2017/0133773A; although not shown, a glare prevention layer serving to prevent glare may be further disposed between the substrate 140 and the first antireflection portion 150; The first thickness T1 of the first antireflection portions 150 and 150A may be different from the second thickness T2 of the second antireflection portions 170 and 170A):
(Claim 18) the second part (the thicker one among the first antireflection portions 150 and the second antireflection portions of 170 in Fig. 1 since the first thickness T1 of the first antireflection portions 150 and 150A may be different from the second thickness T2 of the second antireflection portions 170 and 170A) of the anti-reflection layer (the layer including 150, 160 and 170 in Fig. 1) is thicker than (Fig. 1, Page 6,) the first part (the thinner one among the first antireflection portions 150 and the second antireflection portions of 170 in Fig. 1) of the anti-reflection layer (the layer including 150, 160 and 170 in Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Yamada in view of Chen and Kim such that in the system of Yamada in view of Chen and Kim, 
(Claim 18) the second part of the anti-reflection layer is thicker than the first part of the anti-reflection layer.
The motivation is to provide a display with high outdoor visibility (Lee, Page 9, last paragraph).

Allowable Subject Matter
Claims 1-3, 6-13 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1-3 and 6-13, none of the prior art discloses or suggests that a display apparatus comprising: a cover window; at least one first display panel arranged on a rear surface of the cover window; a first printed layer arranged on the rear surface of the cover window around the at least one first display panel; and a second printed layer adhered to the cover window, wherein the second printed layer comprises: an anti-fingerprint layer arranged as an uppermost layer, an anti-glare layer arranged beneath the anti-fingerprint layer, and an anti-reflection layer interposed between the anti-fingerprint layer and the anti- glare layer, and wherein “in the second printed layer, at least a portion of the anti-reflection layer penetrates the anti-glare layer and contacts an upper surface of the cover window” in combination with the other required elements of the claim.
The most relevant reference, Yamada 9US 2009/0015901) in view of Kim (WO2017/164485A1)  only discloses a display apparatus comprising: a cover window; at least one first display panel arranged on a rear surface of the cover window; a first printed layer arranged on the rear surface of the cover window around the at least one first display panel; and a second printed layer adhered to the cover window, wherein the second printed layer comprises: an anti-fingerprint layer arranged as an uppermost layer, an anti-glare layer arranged beneath the anti-fingerprint layer, and an anti-reflection layer interposed between the anti-fingerprint layer and the anti- glare layer. However, they don’t teach that “in the second printed layer, at least a portion of the anti-reflection layer penetrates the anti-glare layer and contacts an upper surface of the cover window” in combination with the other required elements of the claim.
Regarding independent claims 19-20, none of the prior art discloses or suggests that a display apparatus comprising: a cover window; at least one first display panel arranged; a second display panel; a first printed layer arranged on the rear surface of the cover window around the at least one first display panel and the second display panel; a second printed layer adhered to the cover window; wherein an adhesive layer between each of the at least one first display panel and the second display panel, and the cover window, wherein the first printed layer includes carbon black, wherein the second printed layer comprises an anti-fingerprint layer arranged as an uppermost layer, an anti-glare layer arranged beneath the anti-fingerprint layer, and an anti- reflection layer interposed between the anti-fingerprint layer and the anti-glare layer or between the rear surface of the cover window and the first printed layer, and wherein “the first printed layer partially covers edges of the at least one first display panel and the second display panel and fills an area between the at least one first display panel and the second display panel” in combination with the other required elements of the claim.
The most relevant reference, Yamada 9US 2009/0015901) in view of Kim (WO2017/164485A1) only discloses a display apparatus comprising: a cover window; at least one first display panel arranged; a second display panel; a first printed layer arranged on the rear surface of the cover window around the at least one first display panel and the second display panel; a second printed layer adhered to the cover window; wherein an adhesive layer between each of the at least one first display panel and the second display panel, and the cover window, wherein the first printed layer includes carbon black, wherein the second printed layer comprises an anti-fingerprint layer arranged as an uppermost layer, an anti-glare layer arranged beneath the anti-fingerprint layer, and an anti- reflection layer interposed between the anti-fingerprint layer and the anti-glare layer or between the rear surface of the cover window and the first printed layer. However, they don’t teach that “the first printed layer partially covers edges of the at least one first display panel and the second display panel and fills an area between the at least one first display panel and the second display panel” in combination with the other required elements of the claim.

Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 16-17.
Regarding claim 16, none of the prior art discloses or suggests a display apparatus recited in claim 15, wherein “a target color of the first printed layer is set within a range in which an average allowable limit in the color coordinates of the at least one first display panel and the second display panel is 3 points or more” in combination with the other required elements of the claim.
Regarding claim 17, none of the prior art discloses or suggests a display apparatus recited in claim 15, wherein “a lower surface of the anti-glare layer and a lower surface of the second part of the anti-reflection layer contact the upper surface of the cover window” in combination with the other required elements of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN LIU/Primary Examiner, Art Unit 2871